Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 12, 2020. 

Amendments
           Applicant's response and amendments, filed November 12, 2020, to the prior Office Action is acknowledged. Applicant has cancelled Claims 3, 5, 7-9, 12-13, 17-26, 29-35, 38, 41, 43-48, 51-57, 60-61, and amended Claims 2, 4, 6, 10-11, 14-16, 27-28, 36-37, 39-40, 42, 50, and 58-59.
	Claims 1-2, 4, 6, 10-11, 14-16, 27-28, 36-37, 39-40, 42, 49-50, and 58-59 are pending and under consideration. 

Priority
This application is a 371 of PCT/EP2018/075102 filed September 17, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/559,225 filed on September 15, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Specification
Sequence compliance
37 CFR 1.821(d) states: "[w]here the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application. 

1. 	The disclosure is objected to for the following reason: this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because sequences are set forth in the specification that lack sequence identifiers. 
Applicant’s attention is drawn, in particular, to the following locations in the instant specification:
Page 42, line 30 discloses amino acid peptides without their corresponding SEQ ID NO’s. 
Each nucleotide and/or amino acid sequence that meets the minimum length threshold must have its SEQ ID NO: in parenthesis next to each occurrence. See, for example, pg 43, lines 20-24 and 29-36.
The specification is also objected to because Figure 15 contains amino acid sequences without a corresponding SEQ ID NO in the figure nor in the figure legend. When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or in the Brief Description of the Drawings. See MPEP §2422.02. 
It is often convenient to identify sequences in figures by amending the Brief Description of the Drawings section (see MPEP 244.02). If the sequences are already present in the sequence listing, it would be remedial to amend the Brief Description of the Drawings or specification to include the appropriate sequence identifiers. Applicants are required to comply with all of the requirements of 37 CFR 1.821 - 1.825. Any response to this office action that fails to meet all of these requirements will be considered non-responsive. 
37 CFR 1.821(f) states that in addition to the paper copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the content of the paper and computer readable copies are the same must be submitted with the computer readable form, e.g., a statement that "the information recorded in computer readable form is identical to the written sequence listing."
Note that if the SEQ.txt file was received via EFSWeb and the text file meets the requirements for the paper copy and CRF, no statement is required.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

2. 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 4, 6, 10-11 and 14-16, drawn to an isolated population of Vy4+ cells expressing a heterologous protein, and a vector comprising a polynucleotide encoding said heterologous protein. 
Group II, claim(s) 27-28, 36-37, 39-40, and 42, drawn to a method of treating inflammation in the gut of a subject.
Group III, claim(s) 49-50 and 58-59, drawn to a method of identifying a mutation in a polynucleotide sequence encoding BTNL3 and/or BTNL8.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. The Group III method of detection does not require the Vy4+ cells expressing a heterologous protein special technical feature of Group I. The Group II method of treatment does not require the Vy4+ cells expressing a heterologous protein special technical feature of Group I, but rather is performed administering a different technical feature of a vector encoding a heterologous protein different than a Vy4 protein, e.g. a HNF4A protein.

3. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i) alternative heterologous protein encoded by the vector polynucleotide and expressed in the Vy4+ cells, as recited in Claims 2, 11, 15-16, 27, and 36, and as disclosed in the specification (pg 3, lines 31-39; pg 4, line 24-pg 5, line 9); 
ii) alternative Vy4+ cell type and derivation thereof, as recited in Claims 2, 4, 6, and 10, concordant with the above-elected heterologous protein of (i), whereby discordant election is non-compliant; 
iii) alternative therapeutic composition to be administered to the subject, as recited in Claims 27, 36, 39, 42, and 58, concordant with the above-elected heterologous protein of (i), whereby discordant election is non-compliant; and 
iv) alternative mutation for decreased BTNL3 and/or BTNL8, as recited in Claims 28, 42, and 50.
Applicant is required, in reply to this action, to elect a single species from each of (i)-(iv) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 14-15, 27, 36, 39, 49, and 58.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633